Name: 83/387/EEC: Commission Decision of 29 July 1983 approving the programme for the acceleration of agricultural development in certain regions of Greece, pursuant to Council Regulation (EEC) No 1975/82 (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural structures and production;  economic policy; NA;  Europe;  agricultural policy
 Date Published: 1983-08-13

 Avis juridique important|31983D038783/387/EEC: Commission Decision of 29 July 1983 approving the programme for the acceleration of agricultural development in certain regions of Greece, pursuant to Council Regulation (EEC) No 1975/82 (Only the Greek text is authentic) Official Journal L 222 , 13/08/1983 P. 0043 - 0043*****COMMISSION DECISION of 29 July 1983 approving the programme for the acceleration of agricultural development in certain regions of Greece, pursuant to Council Regulation (EEC) No 1975/82 (Only the Greek text is authentic) (83/387/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1975/82 of 19 July 1982 on the acceleration of agricultural development in certain regions of Greece (1), and in particular Article 3 thereof, Whereas the Greek Government forwarded on 21 March 1983 the development plan for mountain-, hill- and less-favoured areas in 22 Greek prefectures; Whereas the said programme comprises all the particulars, provisions and measures listed in Article 2 of Regulation (EEC) No 1975/82 which ensure that the objectives of the said Regulation may be achieved; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas, according to Article 19 of the said Regulation, it is necessary to determine, in agreement with the Hellenic Government the manner in which the Commission is to be kept informed of the progress of the development measures; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The development plan for mountain-, hill- and less-favoured areas in 22 prefectures, forwarded by the Greek Government pursuant to Regulation (EEC) No 1975/82 on 21 March 1983, is hereby approved. Article 2 The Hellenic Government shall present before 1 July each year a report on the progress of the programme mentioned in Article 1. This report shall include: - a progress report for the preceding calendar year on the measures provided for in the programme and set out in Article 1 of Regulation (EEC) No 1975/82, - a statement of expenditure incurred during the calendar year concerned, including the evidence referred to in Article 20 (1) of Regulation (EEC) No 1975/82, specifying the sources of finance resorted to, - a statement of the reasons, when the timetable for work and expenditure set out in the programme has not been complied with. Article 3 This Decision is addressed to the Hellenic Republic. Done at Brussels, 29 July 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 214, 22. 7. 1982, p. 1.